Citation Nr: 1440384	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  11-31 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to restoration of a 20 percent disability rating for a service-connected disability characterized as a muscle injury of the right upper trapezius.

2.  Entitlement to a disability rating in excess of 20 percent for a service-connected disability characterized as a muscle injury of the right upper trapezius.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1996 to February 2001.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Wichita, Kansas Regional Office (RO) of the Department of Veterans Affairs (VA).

In August 2012, the Veteran testified during a hearing before the undersigned Acting Veterans Law Judge; a transcript of that hearing is of record.

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.

The issue of entitlement to an increased rating for a service-connected disability characterized as a muscle injury of the right upper trapezius is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a July 2010 rating decision, the RO reduced the disability rating for a service-connected disability characterized as a muscle injury of the right upper trapezius from 20 percent to noncompensable effective October 1, 2010.

2.  At the time of the reduction in the assigned disability rating from 20 to noncompensable on October 1, 2010, the competent medical evidence did not clearly demonstrate that a material improvement in the severity of the Veteran's service-connected neck/trapezius disability had actually occurred and that any such improvement would be maintained under ordinary conditions of life.  The RO also did not review the entire medical history of the neck/trapezius disability.


CONCLUSION OF LAW

The reduction in the rating assigned for the Veteran's neck/trapezius disability, from 20 to noncompensable effective October 1, 2010, was not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 4.1, 4.2, 4.10, 4.73, Diagnostic Code 5322 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act
 
The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  Given the decision below, a detailed explanation of how VA complied with the Act is unnecessary.

II.  Governing law and regulations

The law provides that where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a rating reduction case the erroneous reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155 (West 2002).  When a veteran's disability rating is reduced by a RO without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).

Prior to reducing a veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the veteran's disability.  Schafrath, 1 Vet. App. at 594.  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344.  The provisions of 38 C.F.R. § 3.344(c), however, specify that the provisions of 38 C.F.R. § 3.344(a) and (b) are only applicable for ratings which have continued for long periods at the same level (five years or more).  They do not apply to disabilities which have not become stabilized and are likely to improve.  

In a January 2005 rating action, the RO assigned an increased disability rating of 20 percent to the service-connected neck/trapezius disability, effective September 20, 2004.  Therefore, the greater protections, set forth in 38 C.F.R. § 3.344, apply in this case because the 20 percent disability rating for the neck/trapezius disorder was in effect for five or more years at the time of the reduction.  

Pursuant to 38 C.F.R. § 3.344(a) , if a rating has been in effect for more than 5 years, then rating agencies will handle cases of changes of medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  38 C.F.R. § 3.344(a).  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Id. 

Examinations which are less thorough than those on which payments were originally based will not be used as a basis for reduction.  Id.  Ratings on account of diseases subject to temporary or episodic improvement, notably arteriosclerotic heart disease, will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Id.  Moreover, though material improvement in the physical or mental condition is clearly reflected the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  Id. 

By regulation, the RO must observe the provisions of 38 C.F.R. § 3.344(a) when reducing a disability rating that has been in place for more than 5 years.  Greyzck v. West, 12 Vet. App. 288, 292 (1999).  It is well established that failure of the RO to consider and apply the applicable provisions of 38 C.F.R. § 3.344 in such cases, renders a rating decision void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999); see also Hayes v. Brown, 9 Vet. App. 67, 73 (1996); Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  The law provides that where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a rating reduction case the erroneous reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e).

III.  Analysis

In an April 2010 letter, the Veteran was informed of a proposed reduction in the rating assigned to his neck/trapezius disorder.  He was afforded 60 days to respond.  Thereafter, the RO promulgated a rating decision in July 2010, implementing the proposed reduction, effective from October 1, 2010.  The RO properly applied the regulations regarding the procedure for notification of reductions in ratings.  The question that remains is whether the RO correctly applied the substantive law and regulations regarding a reduction.

In the July 2010 RO decision promulgating the rating reduction, the RO did not make a specific determination that there was an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Faust, 13 Vet. App. at 350.  Moreover, the RO did not apply 38 C.F.R. §§ 3.344, 4.1 and 4.2 or Schafrath.  The RO did not indicate that it had reviewed the entire recorded history of the disability when they determined that the evidence reflected an actual change in the disability.  

The RO indicated that the Veteran currently suffered from symptoms and complaints, but those complaints were attributable to a "cervical herniated disc"-not the service-connected "muscle injury, right upper trapezius."  As such, the RO specifically made a determination that the Veteran's current symptoms were due to a non-service-connected disability.  

However, in reviewing the entire recorded history of the Veteran's complaints, the Board notes that in his original disability claim submitted in February 2001, the Veteran sought a grant of service connection for a "pinched nerve in neck."  In the subsequent October 2001 rating decision, the RO noted that the Veteran was treated in service for symptoms of painful motion in the neck and episodic radiating numbness to the right hand, but the condition was never diagnosed with certainty.  The RO further remarked that as of the October 2001 rating decision, the Veteran's disability still had not been diagnosed with certainty.  The RO cited to a treatment record which showed a possible nerve impingement in the C6-7 area, another treatment record in which a neurologist found no evidence of a pinched nerve, and another treatment record in which a possible muscle strain was diagnosed.  The RO specified that "until the matter is further clarified and a different diagnosis is made, we will evaluate this condition as analogous to a muscle injury in the trapezius muscles."  Service connection was thus granted for a disability characterized as "muscle injury, upper right trapezius," although the RO specified that the initial 10 percent disability rating was awarded for "painful motion in the neck."  In January 2005, the disability rating was increased to 20 percent on the basis of chiropractic treatment and "pain in the area of the neck extending into the right arm."

Subsequent treatment records document physical therapy for chronic neck pain (see, e.g., October 2008 VA treatment record) and cervical nerve impingement with right radial radiculopathy (see, e.g., April 2009 VA treatment record).  Indeed, further VA compensation and pension examinations conducted in July 2009 and March 2010 document the Veteran's continued complaints of painful motion in the neck and radiating numbness to the right hand.

The aforementioned evidence suggests that the Veteran's symptoms have remained present; what has changed appears to be the medical categorization of the symptoms.  However, even as they acknowledge the continuity of the Veteran's symptoms, none of the documents generated by the RO consider the possibility that the present diagnoses of cervical disc disease with radiculopathy and nerve impingement may represent the clarification and different diagnosis referred to in the October 2001 original grant of service connection.  The Board emphasizes that whether or not a disability has improved cannot be determined without reference to prior records detailing the history of the disability.  Schafrath, 1 Vet. App. at 594.  

Clear from the cases discussed above, when the RO reduces a rating without observance of the law, its action was without authority and the reduction is void ab initio.  Therefore the appeal as to this limited issue must be granted, and the 20 percent rating for the Veteran's neck/trapezius disability restored, effective October 1, 2010.


ORDER

Entitlement to restoration of the 20 percent disability rating for a neck/trapezius disability is granted, effective October 1, 2010.


REMAND

As reviewed above, since the original grant of service connection in October 2001, the Veteran's service connected neck/trapezius disability has been rated under Diagnostic Code 5322, for injury to muscle group XXII.  However, that assignment was made "until the matter is further clarified and a different diagnosis is made."  See October 2001 RO decision.  In light of the Veteran's continued complaints of worsening pain, fatigue, numbness, tingling, and spasms, the Board finds that the report of a new, updated VA examination-one that is more specifically responsive to the symptoms that the Veteran had experienced since service-would be helpful in resolving the claim for a higher rating.  See August 2012 hearing transcript; see also Butts v. Brown, 5 Vet. App. 532, 538 (1993) (the assignment of a particular diagnostic code is completely dependent on the facts of a particular case).

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding treatment records.  It should also attempt to obtain any other pertinent records identified by the Veteran.  If it is unsuccessful in obtaining any pertinent evidence identified by the Veteran, it should so inform the Veteran and his representative and request them to provide the outstanding evidence.

2.  After all records and/or responses received from each contacted entity have been associated with the claims file, the AMC/RO should arrange for the Veteran to undergo a VA medical examination, with an appropriate examiner who has reviewed the entire claims file in conjunction with the examination.

The examiner is specifically requested to discuss the Veteran's continuity of neck, trapezius, and right-arm-tingling symptoms since leaving active duty service.  The examiner should identify any pertinent pathology found and should diagnose any current neck, trapezius, and right-arm orthopedic, neurological, and/or muscular disabilities.  As to any pertinent disability identified on examination, the VA examiner should express an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that any such disability is a manifestation of the neck, trapezius, and right-arm-tingling symptoms that the Veteran reported upon leaving active duty service.

At a minimum, the examination must encompass range of motion studies; the examiner is also advised to consider whether further neurological studies are warranted in view of the Veteran's concurrent subjective complaints.  Additional information is also required as to the following:

a) The presence of trapezius muscular symptoms, described as either slight, moderate, moderately severe, or severe;

b) The frequency and duration of any incapacitating episodes (i.e., doctor-prescribed bed rest);

c) Whether there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;

d) The existence of painful motion, functional loss due to pain, or such related symptoms as weakness, excess fatigability, and additional disability during flare-ups;

e) If ankylosis is shown, the extent of the spine affected and its nature (i.e., favorable or unfavorable), must be specified; and 

f) The existence and severity of any associated objective neurological abnormalities, such as radiculopathy of the upper extremities; and

g) The effect of the Veteran's neck/trapezius disorder and any associated objective neurological abnormalities on his ability to secure and follow a substantially gainful occupation.

All opinions expressed by the examiner must be supported by a complete rationale in a typewritten report.

3.  Then, after ensuring the completion of all development, the AMC/RO should readjudicate the Veteran's claim for increased rating for a neck/trapezius disability based on a de novo review of the record.  The AMC/RO is specifically requested to consider the applicability of 38 C.F.R. § 3.321(b).  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a SSOC and provided an appropriate opportunity to respond before the case is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


